           Case 3:20-mj-00163        Document 22       Filed 12/17/20     Page 1 of 2




JOANNA T. PERINI-ABBOTT, OSB No. 141394
joanna@angelilaw.com
ANGELI LAW GROUP LLC
121 SW Morrison Street, Suite 400
Portland, OR 97204
Telephone: (503) 954-2232
Facsimile: (503) 227-0880

Attorneys for Defendant Carly Anne Ballard


                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

  UNITED STATES OF AMERICA,                         Case No. 3:20-mj-00163-1

                 Plaintiff,                         WAIVER OF APPEARANCE

          vs.

  CARLY ANNE BALLARD,

                 Defendant.

       Defendant, Carly Anne Ballard, through her counsel, Joanna T. Perini-Abbott, hereby

knowingly and voluntarily waives her right to be present at a status conference set by the court

for December 17, 2020. Defendant has been advised of her right to be present at this court

hearing and understands she will not personally appear on the above date.

       Ms. Ballard is currently receiving out-patient mental health and substance abuse

treatment. Appearing at the hearing would interfere with her scheduled treatment program for the

day.




PAGE 1 – WAIVER OF APPEARANCE
           Case 3:20-mj-00163      Document 22      Filed 12/17/20   Page 2 of 2




Counsel for Ms. Ballard has conferred with AUSA Parakram Singh who does not object to Ms.

Ballard waiving her appearance so she may focus on treatment.

       DATED December 17, 2020.

                                           Respectfully submitted,

                                           s/ Joanna T. Perini-Abbott
                                           ANGELI LAW GROUP LLC
                                           JOANNA T. PERINI-ABBOTT
                                           OSB No. 141394
                                           Attorneys for Defendant Carly Anne Ballard




PAGE 2 – WAIVER OF APPEARANCE
